782 So. 2d 501 (2001)
Basdeo SHIVA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-788.
District Court of Appeal of Florida, Fourth District.
March 28, 2001.
*502 Basdeo Shiva, Bonifay, pro se.
No appearance required for appellee.
PER CURIAM.
The order summarily denying Appellant's motion for postconviction relief is affirmed, without prejudice to his filing an amended timely sworn motion for postconviction relief challenging the voluntary and intelligent character of his plea. See Mortimer v. State, 770 So. 2d 743 (Fla. 4th DCA 2000); Murphy v. State, 773 So. 2d 1174 (Fla. 2d DCA 2000). As the Second District did in Murphy, we certify conflict with Booker v. State, 771 So. 2d 1187 (Fla. 1st DCA 2000).
GUNTHER, STONE and HAZOURI, JJ., concur.